Title: To John Adams from Richard Varick, 28 January 1800
From: Varick, Richard
To: Adams, John



Sir
New York January 28th: 1800.

I am requested by the Common Council of this City to inclose to You and to solicit your Acceptance of the two Copies hereunto sent of an Oration on the Death of General Washington delivered in this City on the 31st Ulto, at their request, by Mr. Gonverneur Morris.
I have the Honor to be with very Great /  Respect and Consideration /  Sir /  Your most Obedt. Servt.

Richd: Varick